Citation Nr: 1723987	
Decision Date: 06/26/17    Archive Date: 07/10/17

DOCKET NO.  11-28 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for recurrent atrial fibrillation. 

2.  Entitlement to a total disability rating due to individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel  




INTRODUCTION

The Veteran served on active duty from September 1973 to July 1979 and from April 1990 to September 1990. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and February 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The November 2009 rating decision granted service connection for recurrent atrial fibrillation and assigned a 10 percent rating.  The Veteran appealed the rating assigned.  In February 2011, the RO denied the Veteran's claim for an increased evaluation for his heart condition and entitlement to a TDIU.  The Veteran has appealed the denial of these claims.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


REMAND

In VA Form 9 which was received by VA in October 2011, the Veteran indicated that he desired to attend a Travel Board hearing to be conducted by a Veterans Law Judge at his local VA office.  In an October 2012 and January 2013 Statement of Accredited Representative in Appealed Case, the Veteran's representative reiterated the Veteran's interest in a Travel Board hearing.  As the Veteran has not been afforded his Travel Board hearing, the issues on appeal must be remanded back to the RO to schedule the requested hearing.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the Veteran for a Travel Board hearing in accordance with the docket number of his appeal.  The notification of the hearing must be sent to the Veteran's most recent address of record.  

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




